Criminal Case Cover Sheet                                                                                                                U.S. District Court
                                                  FILED: REDACTED

Place of Offense:                         Under Seal                                                     Judge Assigned:

City:      Woodbridge               Superseding Indictment:                                              Criminal No.

County: Prince William              Same Defendant:                                                      New Defendant:

                                    Magistrate Judge Case No. 1:20-mj-353                                Arraignment Date:

                                    Search Warrant Case No.      1:20-sw-1788, 1789                      R. 20/R. 40 From:
Defendant Information:

Defendant Name: Abdulwahab Humayun                         Alias(es):                                          Juvenile FBI No.

Address:            XXXX Sunny Brook Court, Woodbridge, VA 22192

Employment:

Birth Date: XX/XX/1998        SSN: 2XXX-XX-6410          Sex:    Male            Race: White                              Nationality: USA

Place of Birth: Alexandria, VA Height: 5'11" Weight: 170 lbs            Hair: Black      Eyes: Brown                      Scars/Tattoos:

   Interpreter Language/Dialect: English                                       Auto Description:
Location/Status:

Arrest Date:                               Already in Federal Custody as of:                                                in:

   Already in State Custody                On Pretrial Release               Not in Custody

   Arrest Warrant Requested                Fugitive                          Summons Requested

   Arrest Warrant Pending                  Detention Sought                  Bond

Defense Counsel Information:

Name:                                                              Court Appointed           Counsel Conflicts:

Address:                                                           Retained

Phone:                                                             Public Defender                                                Federal Public Conflicted Out

U.S. Attorney Information:

AUSA(s): Danya E. Atiyeh                                                  Phone: 703-299-3824                               Bar No.      81821
Complainant Agency - Address & Phone No. or Person & Title:



U.S.C. Citations:     Code/Section                    Offense Charged                               Count(s)                      Capital/Felony/Misd./Petty

  Set 1:         18 U.S.C. s 1001(a)(1)      false statements                                                                      felony

  Set 2:

                                                                                      Digitally signed by DANYA ATIYEH
  Date:                                     AUSA Signature:                           Date: 2020.12.14 10:14:55 -05'00'             may be continued on reverse
 District Court Case Number (to be filled by deputy clerk):
U.S.C. Citations:   Code/Section               Offense Charged        Count(s)   Capital/Felony/Misd./Petty

  Set 3:

  Set 4:

  Set 5:

  Set 6:

  Set 7:

  Set 8:

  Set 9:

  Set 10:

  Set 11:

  Set 12:

  Set 13:

  Set 14:

  Set 15:

  Set 16:

  Set 17:

  Set 18:

  Set 19:

  Set 20:

  Set 21:

  Set 22:

  Set 23:

  Set 24:

  Set 25:



                                         Print Form              Reset Form
